Citation Nr: 0823242	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-07 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of acromioclavicular separation of 
the right shoulder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  
The case was remanded in May 2007 for additional development 
and has now been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

Postoperative residuals of acromioclavicular separation of 
the right shoulder are currently manifested by range of 
motion (ROM) to include supination for forward flexion and 
abduction to 90 degrees.  There was no additional limitation 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative residuals of acromioclavicular separation, 
right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5201, 
5200, 5202 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  As per Board remand directive, a 
VCAA letter was issued to the appellant in June 2007.  This 
letter notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the June 2007 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

Also, for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based n the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establish entitlement to an 
increased compensable -e.g., competent lay statement 
describing symptoms, medical and hospitalization records, 
medical statement, employer statement, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

Here, the February 2004 statement of the case (SOC) provided 
recitation of applicable DCs.  The June 2007 VCAA letter 
notified the veteran that his disability rating would be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent, and that VA would 
consider evidence that documented the nature and symptoms of 
the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on his employment.  
There was no reference, however, to the diagnostic criteria 
for establishing a higher rating.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, supra.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His statements of record demonstrate 
this awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria was discussed in the SOC 
and supplemental statement of the case (SSOC), and reasons as 
to why a higher rating was not warranted under that criteria 
were identified.

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected right shoulder since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the claimant, 
the Court found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders, 
supra.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue of whether a rating in excess of 20 percent is 
warranted for postoperative residuals of acromioclavicular 
separation, right shoulder.  

Factual Background

In this case, the veteran injured his right shoulder during 
service while playing football.  The injury resulted in a 
right acromioclavicular separation which required surgical 
intervention (resection of the distal clavicle and transfer 
of acromioclavicular ligament to the residuals resected end) 
which was accomplished in 1980.  The veteran had good ROM 
without pain at time of discharge.  When examined by VA in 
1981, he had full ROM.  X-ray showed slight widening of the 
acromioclavicular joint and unremarkable gleno humeral joint 
space.  There were no abnormalities of the soft tissues.  

By rating decision in January 1982, service connection was 
granted for postoperative residuals of the acromioclavicular 
separation of the right shoulder and a noncompensable rating 
was assigned.  

In a July 2000 rating decision, the noncompensable rating was 
increased to 20 percent.  It was noted that the veteran had 
recently undergone right shoulder surgery (March 2000) for a 
rotator cuff tear, a bursal effusion, and a small right 
shoulder joint effusion.  When examined by VA in May 2000, 
there was some reduction in ROM of the shoulder, and there 
was a moderate amount of crepitus with motion.  There was 
pain with end ranges of all motions.  X-rays showed right 
shoulder osteoarthritis at the acromioclavicular joint with 
bone spurs projecting down from the distal clavicle and from 
the acromion.  

The veteran underwent additional surgery for right shoulder 
rotator cuff problems in November 2000.  He was assigned a 
temporary total rating (TTR) based on convalescence in a 
January 2001 rating determination.  The TTR ran from November 
2, 2000, through the end of February 2002.  On March 1, 2001, 
the 20 percent rating for the right shoulder residuals was 
reinstated.  

In September 2001, the veteran filed a claim for an increased 
rating for his right shoulder condition.  In May 2002, the RO 
confirmed and continued the 20 percent rating.  In making 
that determination, the RO noted that treatment records 
following the veteran's right shoulder surgery in 2000 showed 
continued complaints of right shoulder pain and burning with 
minimal activity.  When examined by VA in April 2002, the 
examiner noted that the pain was not neurological origin but 
related to the shoulder.  A chronic rotator cuff tear of the 
right shoulder with persistent pain and restriction was 
indicated.  Right shoulder ROM in flexion was to 90 degrees, 
abduction was to 90 degrees, and external rotation was to 25 
degrees.  The examiner noted that he had reviewed the 
previous VA exam in 2000 and that there appeared to have been 
a significant decrease in ROM of the right shoulder.  In 
their decision, the RO noted that while there might have been 
an decrease in ROM of the right shoulder, the veteran did not 
meet the diagnostic criteria for a rating in excess of 20 
percent.  

Private magnetic resonance imaging (MRI) of the right 
shoulder in June 2002 showed that the supraspinatus tendon 
appeared to be torn.  Degenerative changes of the 
acromioclavicular joint causing some superior impingement 
were also noted.  

In 2003, the veteran was treated at VA for cervical spine 
problems to include a herniated nucleus pulposus and cervical 
joint disease at multiple levels.  It was noted that the 
veteran right shoulder symptoms were likely the result of 
chronic symptomatic rotator cuff tendonosis.  However, an MRI 
of the right upper extremity in March 2003 showed no 
measurable rotator cuff tear.  There was evidence of 
tendonitis and previous acromioplasty, and disuse atrophy of 
the supraspinatus and infraspinatus muscles.  It was noted in 
January 2004 that he was attending therapy for neck and right 
upper extremity discomfort.  

Subsequently dated records reflect continued treatment for 
right shoulder complaints.  He was reexamined by VA in 
December 2007.  The examiner reviewed the claims folder and 
noted that between 2002 and 2007, the veteran was seen for 
continued reports of episodic pain in the right shoulder.  An 
MRI from 2007 noted follow-up through his primary care 
physician at VA for continued conservative treatment.  His 
history of consultation provided no evidence of swelling, 
heat, or redness to the right shoulder, and there was no 
evidence of dislocation or recurrent subluxation.  The 
examiner also noted that he was able to maintain employment 
as a car driver but unable to participate in sports.  

Physical examination noted that the veteran's dominant hand 
was the right.  There was evidence of a dorsal aspect 
surgical scar that was 3.5 inches long by 1/8 inches wide, 
that was well-healed and not associated with keloid 
formation.  ROM of the right shoulder for forward flexion and 
abduction was from 0 to 90 degrees.  External rotation was 
from 0 to 60 degrees.  Internal rotation was from 0 to 90 
degrees.  Movement was repeated three times without evidence 
of additional pain, fatigability, weakness, or lack of 
endurance.  X-ray found no evidence of any recent fracture or 
subluxation.  There were degenerative changes and 
acromioclavicular joint metallic density at the humeral head 
from surgery without current separation.  The examiner noted 
that while the veteran was able to work, his limited ROM of a 
dominant extremity represented a disability.  

In an April 2008 statement in support of the veteran's claim, 
his nephew reported that the veteran's pain had increased to 
the point where he had to support his arm and shoulder almost 
continually.  The severe pain had greatly altered his quality 
of life due to the lifestyle restrictions and changes in an 
attempt to prevent or reduce the pain in his shoulder.  
Simple everyday tasks such as sitting down and getting up out 
of a chair caused the veteran pain to the extent that he had 
to alter his body position to limit the amount of pressure 
applied to the arm and right shoulder.  The nephew noted that 
the veteran had to have his arm propped up with pillows to 
relieve the weight of the shoulder or he would be in pain 
within a few minutes.  The pain would last for hours.  It was 
very difficult for the veteran to be in the same position for 
an extended period of time (such as driving or sitting) 
without moving or "squinting" his body position.  Over the 
last several years, the nephew said that the veteran's pain 
had increased in severity and greatly limited the type of 
activities and tasks that he could perform.  Even simple 
tasks that involved reaching his hand above his head could 
not be performed.  Sometimes his pain was so bad that the 
veteran did not get out of bed.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

5003 Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations - 20 percent

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups - 10 percent

Note (1):  The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion. 

Note (2):  The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under DC 5013 to 5024, inclusive.  38 
C.F.R. § 4.71a, DC 5003 (2007)

The evidence reflects that the veteran is right handed.  The 
veteran's disability involves his right shoulder, which is 
his major extremity.  The average normal ROM of the shoulder 
is forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; external rotation from 
zero to 90 degrees; and internal rotation from zero to 90 
degrees.  When the arm is held at the shoulder level, the 
shoulder is in 90 degrees of either forward elevation 
(flexion) or abduction.  38 C.F.R. § 4.71 (2007).

Under DC 5201, a 20 percent evaluation is assigned for 
limitation of major or minor arm motion at shoulder level.  
When there is limitation of motion midway between the side 
and shoulder level (between 45 and 90 degrees) a 30 percent 
rating is warranted for major arm limitation of motion.  The 
next highest evaluation for major arm limitation of motion, 
the maximum 40 percent rating, is assigned for limitation of 
motion of the arm to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, DC 5201 (2007).

Since the veteran's service-connected disability currently 
involves limitation of motion, the Board finds that 
alternative ratings under DCs 5200 (ankylosis of the 
scapulohumeral articulation), and DC 5202, (malunion of the 
humerus) are also appropriate.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (implicitly holding that the BVA's selection 
of a Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations 
omitted).

Under DC 5200, regarding the major scapulohumeral 
articulation, ankylosis of for the assignment of disability 
rating in excess of 20 percent, there must be favorable 
abduction to 60 degrees, can reach mouth and head, warrants a 
30 percent rating.  And, a 40 percent rating is granted for 
intermediate ankylosis between favorable and unfavorable.  
Unfavorable ankylosis with abduction limited to 25 degrees 
form the side warrants a 50 percent rating.  See 38 C.F.R. § 
4.71a, DC 5200 (2007).

Under DC 5202, recurrent dislocation of the humerus at 
scapulohumeral joint with frequent episodes of guarding of 
all arm movement in the major extremity warrants a 30 percent 
rating.  For a rating of 50 percent, there must be impairment 
of the humerus with fibrous union.  See 38 C.F.R. § 4.71a, DC 
5202 (2007).

The Court has held that DCs predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology. 38 C.F.R. § 4.40 (2007).  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

Analysis

Based on the evidence of record, the Board finds that an 
evaluation in excess of 20 percent for the veteran's right 
shoulder disability is not warranted.  The Board notes that 
an evaluation in excess of 20 percent for the veteran's right 
shoulder disability would require ankylosis of the 
scapulohumeral articulation, limitation of motion of the arm 
midway between side and shoulder level, or malunion of the 
humerus with a marked deformity. 38 C.F.R. § 4.71a, DCs 5200-
5203 (2007).

As noted above, the Board observes that at the time of the 
most recent exam in December 2007, the veteran's right 
shoulder ROM in forward flexion and abduction was to 90 
degrees without additional limitation due to pain.  Further, 
the veteran's limitation of motion of the arm was not limited 
at midway between side and shoulder level at either 
examination.  38 C.F.R. § 4.71a, DC 5201 (2007).  In 
addition, as the veteran had motion in the right shoulder, 
his shoulder was not ankylosed.  38 C.F.R. § 4.71a, DC 5200 
(2007).  Further, the medical records do not show that the 
veteran had any impairment of the humerus that resulted in a 
malunion of the humerus or recurrent dislocation at the 
scapulohumeral joint.  38 C.F.R. § 4.71a, DC 5202 (2007). 
And, it was remarked by the examiner that repetitive motion 
did not cause further impairment.  Therefore, an evaluation 
in excess of 20 percent for the veteran's right shoulder 
disability is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board recognizes the veteran's 
statements (and his nephew's) concerning how his pain limits 
his daily activities and finds them to be of probative value.  
However, pain and some degree of interference with employment 
are taken into account within the regular evaluation 
criteria.  Moreover, for much of the period it was indicated 
that the appellant was fully employed.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
preponderance of the evidence is against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claim.  


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of acromioclavicular separation of 
the right shoulder, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


